Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to the amendment filed on 8/23/2021 in which claims 2, 4-8, 11-16 are pending and claim 2 is currently amended. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2, 13, 14 and 15, are rejected under 35 U.S.C. 103 as being unpatentable over Demetz (DE2335730) in view of Vetromila (U.S. Publication 2007/0193049). Demetz discloses a method of making a sewing pattern piece having a size and shape corresponding to a desired component configured for constructing a sewn fabric assemblage, said method comprising: placing a pattern paper (1; a drawing sheet for marking patterns) on a magnetic cutting mat assembly (base plate 2) comprising a cutting mat (wooden plate 6), a magnetic layer (iron sheet 7) attached to the cutting mat (6), said patternmaker accessory (3) having a peripheral edge (the internal edge of the square forms a perimeter of the square and is considered a peripheral edge) shaped to correspond to a portion of the shape of the sewing pattern piece (e.g. the internal edge ,
 an upper surface (top surface) opposite the lower surface (bottom surface) and a plurality of equally sized circular openings (circular fitting holes 17) extending downward from the upper surface of the patternmaker accessory (3), each of said openings of said plurality of openings (17) being configured to individually receive each magnet of a plurality of magnets (18/19), each magnet of said plurality of magnets having a circular housing (lower area of handle19) extending between an upper end a lower end opposite said upper end, said lower end having a cavity sized and shaped for receiving a magnet base (permanent magnet 18) therein and an annular flange (top portion of handle 19) spaced from the lower end extending outward from the cylindrical housing to releaseably hold the patternmaker accessory (3) in a desired position on the pattern paper, wherein the step of positioning the patternmakers accessory (3) on the pattern paper (1) includes positioning the peripheral edge of the patternmaker accessory at a position on the pattern paper (1) corresponding to a desired location of the portion of the shape of the sewing pattern piece (either the internal square can be positioned on the drawing sheet in the desired position or alternatively, the edge of the accessory can be placed as desired to draw a straight line); placing a first magnet (see fig. 2) in a first opening (17) in the positioned patternmaker accessory (3) so that the corresponding cylindrical housing of the first magnet engages an inner wall defining said first opening ( the entire magnet, including the cylindrical housing engages with the inner wall via the placement of the magnet within the inner wall) and the corresponding annular flange of 

Attention is directed to the Vetromila craft board which also utilizes a magnetized board to attract magnets and hold workpieces so that they can be worked on without moving during the tracing operation. Vetromila discloses that in addition to the base layer 102 and the magnetic layer 110 that a self-healing mat 104 can be applied above the magnetic layer. The self-healing mat is bonded to the magnetic sheet and can have indicia and guidelines printed on it and protects the magnetic layer from damage during movement of the implements over the surface of the cutting table. As both the Demetz and Vertrmila craft boards both relate to crafting tables in which implements such as cutters and writing implements impinge upon a magnetic surface, it would have been obvious to one having ordinary skill in the art to have also incorporated a self-healing mat (i.e. the patternmaker layer) on top of the Demetz magnetic iron sheet 7 to provide a surface for indicia and guide lines as well as to protect the magnetic sheet from unintended markings.
To the extent that is can be argued that the spherical top of the magnet of Demetz is not an annular flange.  The difference between Demetz and the claimed invention amounting to a change of shape of the holding portion of the magnet, which does not materially affect the claimed steps of a method of making a sewing pattern In re Dailey et al., 149 USPQ 47.  It would have been prima facie obvious to modify Demetz to have a flanged annular top portion because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Demetz.
In regards to claim 13, the modified device of Dementz discloses wherein the patternmaker accessory comprises a patternmaker curve (circle; fig. 3)
In regards to claim 14, the modified device of Dementz discloses wherein the patternmaker accessory comprises a patternmaker hipcurve (circle; fig. 3)
In regards to claim 15, the modified device of Dementz discloses wherein the patternmaker accessory comprises a patternmaker square (square; fig. 3)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Demetz (DE2335730) in view of Vetromila (U.S. Publication 2007/0193049) and in further view of Potter (U.S. Publication 2003/0116001). The modified device of Demetz discloses the claimed invention except for the step of cutting the marked pattern piece adjacent the There are many different forms of arts and crafts in which templates are used to mark material or paper, or to trace onto material or paper for later cutting, folding, etc. Typically, a person places a template on the surface to be marked or cut and holds the template in place with one hand. The other hand is then used to hold a pen or pencil or a cutting tool to trace the outline of the template and thereby mark the shape in the template on the piece of paper or material, or to cut the shape of the template from the paper or material” [0005].  Potter thereby discloses that it is known to use templates as a guide to both trace or cut the shape of the template from the paper.  It would have been obvious to one having ordinary skill in the art at the time of the invention to have utilized the Demetz templates as both a tracing and cutting aid to provide the additional ability of cutting out patterned shapes of the template instead of just providing a drawn shape on the paper. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Demetz (DE2335730) in view of Vetromila (U.S. Publication 2007/0193049). In regards to claim 5, Demetz discloses a patternmaker ruler (fig. 4) having at least one opening (17) configured to receive one of the plurality of magnets to secure the patternmaker ruler to the magnetic cutting assembly (see straight lines 21). To the extent that it can be argued that Fig. 4 of Demetz does not disclose a ruler, attention is directed to the Vetromila craft board which also utilizes a magnetized board to attract magnets and hold workpieces so that they can be worked on without moving. Vetromila discloses that templates as well as rulers can be utilized with the magnetic craft board for forming straight and curved lines. The rules allow letters placed on the workpiece to be aligned .

Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (U.S. Publication 2013/0099438) in view of Brady (U.S. Patent 8,011,111) and Demetz (DE2335730). In regards to claims 2 and 4, Mann discloses a magnetic cutting system comprising: a magnetic cutting mat assembly (110), the magnetic cutting mat assembly comprising: a cutting mat (cutting layer 114); and a magnetic layer (magnetic or ferromagnetic layer 116; paragraph [0024, 0027]) attached to the cutting mat (114; fig. 4a); a plurality of magnets (160) configured for releasable attachment to the magnetic cutting assembly, each magnet of said plurality of magnets including a cylindrical housing having a lower end (magnetic base 168) and an opposite upper end (top 162), said lower end having a cavity sized and shaped for receiving a magnet base (168) therein and an annular flange (162) spaced from the lower end extending outward from the cylindrical housing; and a grain alignment guide (140) including a ruled portion (ruler lines 142)  having an elongated straight edge, an upper face, a planar lower face opposite said upper face,; wherein when the lower face of the ruled portion of the grain alignment guide (140) is positioned on fabric spread across the magnetic cutting mat assembly and one of said plurality of magnets is positioned in
Mann discloses the claimed invention except for a plurality of equally sized circular openings extending through the ruled portion from the upper face to the planar Ruler magnets 148 may be attached to base 144 using adhesive, press-fit, fasteners, a second magnet on or in the top surface of base 144, or by any other suitable method or device. Magnet ruler 140 may include as many magnets as is necessary to effect a secure placement of fabric between magnet ruler 140 and cutting mat 110…. In addition to any previously indicated modification, numerous other variations and alternative arrangements may be devised by those skilled in the art without departing from the spirit and scope of this description, and appended claims are intended to cover such modifications and arrangements. Thus, while the information has been described above with particularity and detail in connection with what is presently deemed to be the most practical and preferred aspects, it will be apparent to those of ordinary skill in the art that numerous modifications, including, but not limited to, form, function, manner of operation and use may be made without departing from the principles and concepts set forth herein. Also, as used herein, examples are meant to be illustrative only and should not be construed to be limiting in any manner.” (see paragraphs [0043 and 0045].  It is therefore understood that other magnetic configurations and engagements with the grain alignment guide are not outside of or limited by the 
The modified device of Mann still does not disclose wherein the grain alignment guide has a base portion having a lip edge extending perpendicular to the elongated straight edge of the ruled portion and below the lower face of the ruled portion when the upper face is positioned above the lower face.  Attention is also directed to the Brady system. Brady discloses a measuring device for preparing quit pieces utilizing a measuring device 10 and a material alignment guide/ ruler 15.  Brady discloses that the ruler 15 can have a lip 19 or 21; see figs. 5/6, that allow them to engage the ends of the table/measuring device.  This allows for alignment of the rulers on the measuring device.  It would have been obvious to one having ordinary skill in the art to have added a lip to the end of the Mann grain alignment guide such as shown by Brady to allow the guide to be positioned relative to the straight edges of the table to provide for an ease of alignment of the guide relative to the workpiece. 
In re Dailey et al., 149 USPQ 47.  It would have been prima facie obvious to modify Demetz to have a flanged annular top portion because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Demetz.
In regards to claim 16, the modified device of Mann discloses wherein the ruled portion of the grain alignment guide includes straight indicia (142) for aligning the grain alignment guide with fabric grain. 

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Mann (U.S. Publication 2013/0099438) in view of Brady (U.S. Patent 8,011,111) and Demetz (DE2335730) and in further view of Impastato (U.S. Partent 3,639,988).    Mann clothes, quilts, crafts, etc., almost always involves the tedious task of measuring and cutting various pieces of fabric to be used in a project. Many times, these multiple pieces of fabric must be cut in various sizes and shapes as required by a sewing pattern or otherwise by a desired design” (paragraph [0003]).  While Mann discloses a sewing ruler, he does not positively discloses a patternmaker curve, hipcurve or square.  However, attention is further directed to the Impastato reference. Impastato also disclose an instrument for making garments that incorporates a square end, ruler, curve and hip curve such that accurate alterations for various parts of a garment can be achieved. Impastato discloses “FIG. 2 illustrates use of the instrument for increasing the waist of a garment. The straight edge 2 is placed at the intersection of the armhole and side seam and is angled out to increase the waist measurement. A line is drawn along the straight edge on excess material with which a pattern is customarily provided or on material that has been added to the pattern, for example with adhesive plastic tape. Conversely, the straight edge can be angled in from the intersection of the armhole and the side seam to decrease the waist measurement.” Thereby Impastato also discloses lying the instrument flat and utilizing it to mark the fabric.  As both the Impastato instrument and the Mann cutting set involve marking and cutting fabric, it would have been obvious to have incorporated an instrument such as shown by Impastato into the cutting set of Mann that also benefitted from the magnetic hold down means as shown by Mann so that various non-straight marks and cuts could be achieved while securely positioning the Impastato instrument. 



Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. The Applicant contends that the Demetz reference does not disclose that the “cylindrical housing of the magnet engages an inner wall defining said circular opening” and rather discloses that it is the permanent magnet portion 18 of the magnet that engages the inner wall of the circular opening.  As shown in Figure 2, the permanent magnet portion 18 is inserted into the circular opening and the housing portion is not inserted into the circular opening. The housing portion is still considered “engaged with” with the inner wall of the circular opening via the permanent magnet.  The magnet 18/19 holds the paper 1 to the board via a compressive force.  The engagement of the sides of the magnet with the walls of the circular openings does not magnetically engage the template, the frictional engagement, just keeps the template from shifting relative to the board.  Even if the limitations were amended to describe that the cylindrical housing contacted the inner walls, it would still be a frictional engagement between the cylindrical housing and the walls of openings preventing the movement of the template.  The difference being that the cylindrical walls extended further around the magnet such that a smaller amount of the permanent magnet protruded from the magnet’s housing.  This difference of recessing more of the permanent magnet within the housing would be obvious to one having ordinary skill in the art as a design consideration that would not materially affect the operation of the template’s placement or securement on the board. 
The Applicant also argues that the spherical top of the Demetz magnet is not an annular flange.  Thus the Applicant is arguing that the top portion of the magnet has a 
The Applicant’s arguments concern differences in esthetics between the magnet of the claimed invention and the Demetz magnet.  Functionally, there is no difference as Demetz also discloses a magnet engaged in a hole of a template to hold the work piece between the template and the wooden board. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339. The examiner can normally be reached M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAURA M LEE/           Primary Examiner, Art Unit 3724